Citation Nr: 1121452	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from June 1959 to April 1963.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (the RO).  

This claim was previously remanded by the Board in December 2009 for further procedural and evidentiary development.  This development will be further discussed below.  The actions by the RO and VA Appeals Management Center (AMC) subsequent to the December 2009 Board remand will be further discussed below.  The Veteran's claim has been returned to the Board for appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the claim must once again be remanded for further development; the VA examiner failed to follow the instruction of the Board's December 2009 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges his cervical spine condition has been caused or aggravated by his service-connected lumbar spine condition.  In the alternative, the Veteran claims that his cervical spine condition is causally related to his service.  

As noted in the Introduction, the Board previously remanded this claim in December 2009.  In part, the December 2009 Board remand instructed the RO/AMC to provide the Veteran with a VA examination and obtain etiological opinions concerning the Veteran's claim for service connection for a cervical spine condition on a direct and secondary bases.  Specifically, the December 2009 Board remand instructed that the VA examiner was to opine "as to whether it is as likely as not that the Veteran's cervical spine disability is caused, or aggravated, by his military service duty or by his service-connected lumbar spine disability." [Emphasis added by the Board]  See the December 2009 Board remand at pages   3 - 4.  Review of the Veteran's VA claims file reflects that the AMC's examination instructions were copied verbatim from the December 2009.  

However, while the February 2010 VA examination report reflects that the VA examiner provided an adequate opinion regarding the Veteran's claim under the theory of direct service connection and whether his cervical spine disability was caused by his lumbar spine disability, she failed to address the matter of aggravation when offering an opinion concerning secondary service connection.  See the February 2010 VA examination report.  

Under VA regulations, the matter of aggravation must be addressed when considering claims for secondary service connection under 38 C.F.R. § 3.310.  While this appeal was pending, VA specifically amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims' (Court's) decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 were retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include a new paragraph:  

(b)	Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  In light of above, significant development sought by the Board on the issue on appeal has not been completed, and thus, the February 2010 VA opinion concerning the Veteran's claim under the theory of secondary service connection is inadequate.  Accordingly, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete VA claims file, to include a copy of this REMAND, should be returned to the February 2010 VA examiner (or another VA health care provider if the February 2010 VA examiner is no longer employed at that VA facility or is otherwise unavailable).  It should be noted on the VA examination report that the Veteran's VA claims file, to include a copy of this REMAND was reviewed.  If the VA examiner finds that further testing or a physical examination of the Veteran is necessary, such should be completed.  The VA examiner should address the following:  

Is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran's cervical spine condition is (1) caused by his service-connected lumbar spine disability, or (2) aggravated by his service-connected lumbar spine disability beyond the natural progression of the disease?  The examiner is reminded that the matter of aggravation must be specifically addressed.  

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

2.  The RO/AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



